Citation Nr: 0811187	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active military duty from November 1963 
to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina which in pertinent part, granted an 
increased evaluation of 30 percent, effective from November 
2003, for PTSD.  Due to the veteran's residence, his claims 
folder remains under the jurisdiction of the RO in 
Montgomery, Alabama.  During the current appeal, and 
specifically by a May 2005 decision, the Montgomery RO 
granted an increased evaluation of 50 percent, effective from 
November 2003 for this disability.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
irritability, anxiety, chronic sleep disturbance with 
nightmares and flashbacks, and social isolation.  However, 
suicidal ideation, obsessional rituals interfering with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; and difficulty adapting to stressful 
circumstances have not been shown.

CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a 
February 2004 letter.  The Board notes that the veteran was 
not specifically informed to submit medical or lay evidence 
demonstrating the effect a worsening of his PTSD has on his 
employment and daily life.  However, the Board finds that no 
prejudice resulted because the veteran was provided notice of 
the very specific rating criteria for PTSD, which explicitly 
include effect on employment and daily life, in the May 2005 
statement of the Case.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 2008).  Thus, the Board finds 
that VA's duty to notify has been met.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's increased rating claim.  As such, no effective date 
will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded a pertinent VA examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinsk, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for service 
connection for PTSD in March 2003.  The RO granted service 
connection for PTSD in a September 2003 rating decision and 
assigned a 10 percent rating, effective from March 2003.  He 
filed a claim for an increased disability rating in January 
2004, claiming that his PTSD symptoms had worsened.  (He did 
not disagree with the September 2003 rating decision.  
Rather, he specifically requested that the RO "reopen" his 
service-connected PTSD claim and consider a rating 
"upgrade").  By a May 2004 rating action, the RO granted an 
increased evaluation of 30 percent, effective from November 
2003.  During the current appeal, and specifically by a May 
2005 decision, the RO granted an increased evaluation of 50 
percent, effective from November 2003.  The veteran's PTSD 
remains evaluated as 50 percent disabling.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 is reflective of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD has 
worsened.  In statements received by the RO in January and 
February 2004 he reported that he feels more withdrawn and 
that he was enrolled in group psychotherapy at the 
Anniston/Oxford VA Clinic.  In the substantive appeal, which 
was received by the RO in July 2005, he described suffering 
from debilitating depression and crippling flashbacks of 
Vietnam despite medication.  He stated that he was unable to 
drive any distances, and that his wife helped him out when 
should could.  

These statements concerning the veteran's service-connected 
psychiatric pathology involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
descriptions must be considered in conjunction with the 
clinical evidence of record and the pertinent rating 
criteria.   

At a March 2004 VA PTSD examination, the veteran complained 
of irritability, low frustration tolerance, mood liability, 
anxiety, sleep disturbance with nightmares and flashbacks, 
and social isolation, despite a combination of medication and 
group psychotherapy.  The examiner observed poor eye contact, 
and a blank and flat affect.  A GAF score of 50 was assigned, 
which is generally reflective of "serious" impairment due 
to psychological limitations.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  More recently, 
the report of a March 2005 VA mental health evaluation 
indicates that he was having difficulty managing these 
symptoms, and that he was not tolerating his medication.  A 
GAF score of 35 was provided, generally reflecting "major" 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Id.  

Although the record includes GAF scores of 35 and 50, these 
scores and examiners' assessments of the severity of the 
condition must be considered in light of the actual symptoms 
of the veteran's disorder which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126.  In the instant 
case, while the veteran clearly exhibits some psychiatric 
symptoms, none of the evidence of records suggests that they 
are of such severity as to warrant a disability rating 
greater than the currently assigned 50 percent evaluation for 
this service-connected disability.  Importantly, 
psychological evaluations completed during the current appeal 
have demonstrated appropriate appearance; alertness; 
orientation times three; fair insight and judgment; goal 
directed thought process; and no harmful ideation or 
audiovisual hallucinations and delusions.  

While the veteran has described irritability and social 
isolation; none of the evidence of record indicates that his 
condition is manifested by suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.  
Although he stated in the substantive appeal that his 
depression is debilitating at times, and that loud noises 
startle him to the point of panic, he has not demonstrated 
near-continuous (emphasis added) panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  Consequently, the next higher 
rating of 70 percent for the veteran's service-connected PTSD 
is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected PTSD has 
required no hospitalization and has not been shown to be of 
such severity as to cause marked interference with 
employment.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the veteran's service-
connected PTSD for any time during the current appeal.






ORDER

A disability rating greater than 50 percent for PTSD is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


